        Case 1:19-cv-00109-SM Document 75 Filed 12/14/20 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE

                                 APPEAL COVER SHEET


1.    USDC/NH Case No. 19-cv-109-SM

2.    TITLE OF CASE: Anderson v. Trustees of Dartmouth College

3.    TYPE OF CASE: Civil

4.    NAME OF APPELLANT(S) & COUNSEL FOR APPELLANT(S):
      See certified copy of docket (ECF registered users not provided with a copy of docket)

5.    NAME OF APPELLEE(S) & COUNSEL FOR APPELLEE(S):
      See certified copy of docket (ECF registered users not provided with a copy of docket)

6.    NAME OF JUDGE: Judge Steven J. McAuliffe

7.    DATE OF JUDGMENT OR ORDER ON APPEAL: December 4, 2020

8.    DATE OF NOTICE OF APPEAL: December 11, 2020

9.    FEE PAID or IFP: NO

10.   COURT APPOINTED COUNSEL: NO

11.   COURT REPORTER(S): and DATES:

12.   TRANSCRIPTS ORDERED/ON FILE: NO

13.   HEARING/TRIAL EXHIBITS: NO

14.   MOTIONS PENDING: NO

15.   GUIDELINES CASE: Not Applicable

16.   RELATED CASES or CROSS APPEAL:

17.   SPECIAL COMMENTS: No Appeal filing fee paid. No Application to Proceed IFP on

      Appeal filed.
